Citation Nr: 1609480	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-39 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for heart disability.

2. Entitlement to service connection for residuals of chest contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in June 2013.  In the June 2013 decision, the Board determined that new and material evidence had been received, and that this evidence was sufficient to reopen the Veteran's claims for service connection for a heart disability and a chest contusion.  The Board remanded the claims for further development.

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim and has been reviewed.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in June 2013 in connection with the reopened claims on appeal, and offered no good cause for his failure to report.


CONCLUSIONS OF LAW

1.  The reopened claim for service connection for a heart disability must be denied due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R § 3.655 (2015).

2.  The reopened claim for service connection for residuals of chest contusion must be denied due to the Veteran's failure to report for a scheduled VA examination.   38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R § 3.655 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO provided the Veteran with VCAA compliant notice by letter dated September 2008.   The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records.  The Veteran was scheduled for a VA examination but failed to report for it. 

The Board notes that the actions requested in the prior remand have been undertaken to the extent possible.  Updated VA treatment records were obtained and associated with the file and the Veteran was scheduled for a VA examination but did not report.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Analysis

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c), as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38. C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).

The Veteran's claims for service connection for a heart disability and residuals of a chest contusion were previously denied by a June 1990 rating decision and were reopened by the Board in June 2013.  In its June 2013 decision, the Board noted that February 2008 VA medical records indicated the Veteran reported experiencing occasional chest pain, heart palpitations, and tachycardia, but noted that the Veteran had no other heart problems.  The Board found that these medical records were    new and material evidence, and as such, were sufficient to reopen the Veteran's previously denied claims.  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) to afford the Veteran an opportunity for a VA examination to determine the current existence and etiology of any heart disability or residuals of the chest contusion.  The instructions requested that an examiner furnish an opinion as to whether it was at least as likely as not that any current heart disability or chest disability was related to his military service, specifically including a chest injury sustained in a December 1988 motor vehicle accident that occurred in service.  The Board noted that an examination and opinion by a medical examiner was necessary to adequately decide the merits of the Veteran's claims.

Following remand, the AOJ notified the Veteran that he would be scheduled for an examination in a June 2013 letter.  The Veteran was advised that if he could not keep the scheduled appointment, he should contact the medical facility indicated on the appointment notice as soon as possible.  The AOJ also explained that if the Veteran failed to report for this examination, his claim may be denied.

The Veteran failed to appear for his scheduled VA examination and did not provide a reason for his failure to keep the appointment.  The Veteran did, however, report for a VA examination pertaining to an unrelated disability requested by the AOJ that same month.  The Veteran was advised of his failure to report for the VA examination in the Supplemental Statement of the Case (SSOC) issued in July 2013.  Later that month, the Veteran's representative submitted a 30 day waiver to expedite processing of the Veteran's claim.  The Veteran's representative acknowledged receipt of the SSOC, stated the Veteran had no additional evidence to add in support of the claims, and requested the case be forwarded to the Board immediately for adjudication. 

The Veteran failed to report for a VA examination in conjunction with his reopened claims for VA benefits, and has offered no good cause for his failure to report.  Such examination was necessary to obtain a medical opinion as to whether his claimed conditions are related to service.  Review of the medical evidence currently of record reveals no competent and probative medical opinion addressing the relationship between his claimed conditions and service.  Moreover, no request to reschedule the examination has been made by the Veteran or his representative.  

Accordingly, as the Veteran failed to report for a VA examination scheduled to obtain opinions on his reopened claims for service connection, his claims are denied pursuant to 38 C.F.R. § 3.655 (b) (2015).  




ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for residuals of a chest contusion is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


